 THE LOUIS ALLIS COMPANY7The Louis Allis Company(Division of Litton Indus-tries,Inc.)andJamesO.Dodson.Case25-CA-3865September 1, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 16, 1971, Trial Examiner Laurence A.Knappissued hisDecision in the above-entitledproceeding, finding that Respondent had not engagedincertainunfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in itsentirety.Thereafter, theGeneralCounsel filed exceptions to the Trial Examiner'sDecision, a supporting brief, and an answering brief,and the Respondent filed cross-exceptions to the TrialExaminer's Decision and an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, the cross-excep-tions, the briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts asitsOrder the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint hereinbe, and it herebyis, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner: I heard this case inEvansville, Indiana, on October 15 and 16, 1970, followingpretrial procedures in compliance with the National LaboriFollowing the filing of a charge on July20, 1970, the complaint issuedon August20, 1970,and Respondent answered the complainton August20, 1970,denying commission of the unfair labor practices alleged in thecomplaint.2The Board's decision in the first election proceeding states that priorto the first election in 1969 both"the Union and the Employer engaged invigorous campaigns" and that the Union"distributed or mailedabout 40items of campaign literature."182 NLRBNo. 67, G C. Exh 4. The recordRelationsAct, as amended (herein referred to as khe"Act ')1 Following the hearing, briefs were filed by coµ elfor the General Counsel and for Respondent, the oilyparties who appeared or were represented at the hearing—FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaintalleges, the answer admits, and I find thatRespondent Is engaged at a plant' in Evansville, Indiana5 inthe manufacture and sale of electrical motors, and that inthe year preceding issuance of the complaint Respondentreceived at this plant directly from States other thanIndiana, goods and materials valued in excess of $50,000.Respondent is an employer engaged in commerce and inactivitiesaffecting commerce within the meaning' ofSections 2(6) and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint charges that in June 1970 Respondentgranted its employees certain benefits and promised them"possible" additional ones for the purpose of influencingthem not to support the Union named below in an electionpetitioned fair by that Union. On the basis of my followingfindings, I conclude that the General Counsel has failed toestablish these charges by a preponderance of the evidenceand will recommend that the complaint be dismissed.After some preliminary planning and hiring of employ-ees,Respondent began production operations at theEvansville plant, a new facility, in mid-January, 1968.Presumably, its employee complement gradually expanded;in any case, by January 1970 it employed some 350-375employees and by June of 1970 this number had increasedto something in excess of 425.Since the time the plant went into operation, theInternationalUnion of -Electrical, Radio and, MachineWorkers of America (IUE-AFL-CIO-CLC), herein calledtheUnion, has engaged in a continuous and vigorouscampaign to organize and become the collective-bargaitlingrepresentative of the production and maintenance employ-ees at this plant, through solicitation of union designationcards,meetings,distribution of handbills and leaflets,creation of employee organizing committees; and petitionsfor election in 1969 and 1970.2 A consent electionconducted by the Board in March 1969 was lost by theUnion and this result was certified by the Board in May1970 after the consideration of objections filed by theUnion. In the meantime, in March 1970, the Union filed apetition for another election, and a few days prior to thefilingof the charge herein, the Regional Director, haddirected that an election be held at a date to be laterannounced by him. The Regional Director subsequentlyissued the complaint herein, the essence, of which is, asindicatesequally vigorouseffortsby the Unionthereafter and particularlyin the period immediately preceding and following the filing in March 1970of the Union's second petition for an election.See G.C. Exh, 7, 8, and 9,and Resp Exh. 24, 25, 26, 28, (A), (B), (C), (D), (E), and(F), and 29. OnRespondent'spart, there are in evidence communications from it_to theemployees countering union literature and claims during this secondelection campaign stage SeeG. C. Exh. 10, 11, and 12.193 NLRB No. 8 8DECISIONSOF NATIONALLABOR RELATIONS BOARDpreviously stated,thatRespondent,by granting itsemployees certain benefits and promising others while thiselection petition was pending,sought to influence themagainst supporting the Union in the prospective furtherelection 3Just as the Union kept up its organizing campaignthroughout the 1968-1970 period involved in this case,throughout the same period and at frequent intervals,Respondent granted its employees improvements in wages,benefits,and other conditionsof employment. Theseincluded several general wage increases,reductions inwage-increase or within job advancement intervals, im-provements in vacation,holiday,and health insuranceprograms, and a wide variety of other steps for the benefit,safety, and convenience of the employees.In making suchimprovements,Respondent acted in response to two mainconsiderations.First,Respondent pursued the generalpolicy, repeatedlymade known to the employees, ofkeeping its employment standards generally on a par withareaor community standards(that is, affording itsemployees as good employment terms as they could obtainelsewhere in the area).4To implement this general policy,Respondent pursued the practice of making from time totime periodic surveys of employment terms in effect or inprospect among comparable employers in the Evansvillearea,and, on the basis of information obtained in thesesurveysand corresponding recommendations of thepersonnel managers who conducted them,granting wage orbenefit improvements.5Second, Respondent on occasiontook into account the wishes of its employees.Examples ofrecord are employees'responses to a questionnaire and inrelated employee interviews carried out in the fall of 1968,and an employee petitionof November 1969, signed bysome 112 employees,seeking an improvement in hospitali-zation coverage.6In putting into effect improvements so stimulated,Respondentdid so bymeans of announcements at generalemployee meetings in some instances7,through bulletinboard notices in others,and on occasionby writtencommunications to the employees.At onegeneral meeting,3In these circumstances,one might expect that a charge alleging suchpre-election interference had been filed by the Union.But the charge filedis of different import(that is,that Respondent dominated and interferedwith the formation and administration of a labor organization andinterrogated employees regarding their union activities-allegations notappearing in the complaint), and it was not filed by the Union (or anyemployee.)Rather it was filed by James O.Dodson,who is described in thecomplaint(but not in the charge he filed)as "Attorney." If this designationis intended to mean that Mr. Dodson,a St. Louis attorney,filed the chargein some representative capacity,there was no corresponding clarification atthe hearing,at which Mr. Dodson did not appear. (At the outset of thehearing,counsel for the General Counsel announced that he had received atelephone call from Mr.Dodson that morning in which Mr. Dodson hadrequested him to inform the Trial Examiner that he, Mr. Dodson,would beunable to attend the hearing due to a conflict of engagements and becausehis earlier request for a postponement of the hearing,see G. C. Exh. 2(a)and (b),had been denied by the Regional Director).At the time the complaint herein issued,the Regional Director had fixedAugust 26 as the date of the election and in that election the Unionreceived a large majority of the votes cast.Respondent filed objections tothis election,which had not been disposed of at the time of the hearingherein.4 See Resp. Exh.5, 14, 23;G. C. Exh. 15.8 Two such surveys were made in 1%7, in anticipation of the beginningof productions,and further such surveys,of greater or lesser scope, weremade from time-to-time in 1968,1%9, and 1970.See, for example, Resp.inNovember 1969, Plant Manager Onyett stated that thearea wage surveys, theretofore not made at precisely fixedintervals,would bemade on a twice-a-yearbasis,i.e., at 6month intervals.Since such a survey had been made inNovember 1969, this meant that the succeeding surveyswould be made in May and November of the followingyears .8In late May and early June of 1970, Personnel ManagerTate conducted the semiannual wage and benefit surveydue to be made at that time,submitted a correspondingreport to Plant Manager Onyett, and had a correspondingdiscussion with Onyett. In his written report, Tate statedRespondent's wage rates were competitive with the area butthat all the other companies he had surveyed provided ninepaid holidays while Respondent provided only eight, Helikewise pointed these matters out in his discussion withOnyett, and, in addition, informed Onyett that it was notthe practice in the area to grant production employees with1year's service 2 weeks' (that is, 10 working days) vacation.Tate made this latter report to Onyett because he hadreceived in late April a petition, signed by some 175employees; seeking for production employees the sameperiod of vacation allowed to office clerical employees with1year's service, namely, 2 weeks. Tate informed Onyett ofthis petition and of related meetings he had with a group ofthe signingemployees .9At a meeting or meetings of all production employeesheld on June 25, Plant Manager Onyett addressed theemployees on a variety of subjects pertaining to plantoperation, personnel, and employment matters.'° Towardthe end of his remarks, Onyett announced improvements inthe form bf one additional holiday and an increase' in thevacation period of production employees having 1 year'sserviceto 10 days from the previous level of 7 days." Inexplaining these increased benefits Onyett, after referringto his earlier"commitment"that Respondent would keepitself competitive in the area of wages and benefits and tothe semiannual survey procedure,stated:And now six months later, we made another survey,to see where we were in relation to the Evansville area,Exh. 1, 2, 3, 4, 13, 20,and 21.8 See Resp.Exh. 5-10, and 22.7General employee meetings at which the plant manager reviewedemployment and business conditions were held about every 3 months.aAt a general meeting of the employees held in June 1970,Onyettannounced that because other Evansville employers were following apatternofmaking wage changes in October,he had directed thatRespondent's semiannual surveys be made in October and April of eachyear. Seeinfra.9Thispetition was the idea of employee Lillie Lemos, who caused it tobe prepared and circulated among the production employees after casuallylearning that the office employees received the more favorable vacationtreatment.Following her submission of the petitionto Tate,he held twomeetingswith a group of employee signers of the petition(largelydesignatedby Lemosbut, apparently, with one or two signers designatedby Tate toprovide broader departmental representation). In the course ofthese meetings,Tate told theemployees' group that he would survey thematter,that it was his impression that I week's vacation for productionemployees after but I years'service was not area practice,and that hecouldmake no commitment on the matter.Tategave the employees nofinal answer because the matter was dealt withby Onyett atthe June 25employee meetings.10For the full text ofOnyett's remarks see G.C. Exh. 15.iiAlthoughnot referredto by Onyettin his remarks, there wasa prorataincrease in vacation allowances for employees having less than I year'sservice. THE LOUIS ALLIS COMPANY9and to determine whatever changes that might beindicated to keep ourselves in line with other employersin our Evansville area. We found that we have recentlyfallenbehind area practice in the number of paidholidays per year. Accordingly, I am pleased to tell youhere and now that we are adding one more paidholidayduring 1970. This holiday will be the Friday afterThanksgiving... .Another improvement that we are making is in ourvacation policy, this change is not a direct result of oursurvey. I did a lot of soul-searching on this one, andtherefore to balance the fringe package both internallyand externally I have reached the following dec.[decision.]It is very common for office people to havebenefit plans that differ from those provided productionemployees.But there is something about some of thesedifferences that I personally cannot agree with. Itsounds like first class citizens and second class citizensand this is not what I want at Evansville. We arechanging our vacation policy as of this very minute, andyour vacation policy is now exactly thesameas that ofour office people. All employees with one year ofservice will be eligible for 10 days vacation this year.The change is way ahead of local practice amongEvansville companies.Some differences will alwaysremain,however,because of the differences that exist inthe nature of the work, working conditions, pay, and soon, between clerical and production people, and thischange brings into proper balance the relationshipbetween pay and benefits of our production and clericalpeople.Onyett went on to indicate that since the survey showedthat Respondent'swage rates were in line with comparablejobs elsewhere in the area,there would be no wage rateimprovements at this time.He also stated that havinglearned that quite a number of Evansville employers madewagechanges about October 1 of each year,Ihave directed Harry Tate to re-schedule the sixmonths surveys to October and April of each year. Wewillmake changes that are then indicatedto keep yourwages and benefits in line.IfRespondent had granted these improvements out ofthe blue, that is, without precedent in prior practice or otheracceptable justification,an inference might reasonably bedrawn that they were designed to induce the employees torefrain from supporting the Union.But Respondent's grantof the additional holiday was in line with Respondent'sbenefit adjustment policy and practice(or, at least,was nota demonstrable departure from that policy and practice.)Of course, as conceded by Onyett, the increased vacationwas not stimulated by a survey or otherwise justified on thebasis of keeping up with prevailing or dominant areapractice.But it was a change petitionedfor by a veryi2With respect to the additionalholiday,counsel fortheGeneralCounsel also adverts to the fact that half the other companiessurveyedinFebruary 1969 then granted their production employees9 paid holidaysand on the basis argues that Respondent shouldhavegranted theadditional holiday at that time if its guidingpolicywas to remaincompetitive. But there is nothing in the record to show that Respondent'spolicy was to equal or exceed other area employersin every term ofemployment,or that it consistently regarded the practice of half theemployers surveyed as the telling number,Rather, the recordas a wholesubstantial proportion,about 40 percent,of Respondent'sproduction employees,and hence cannot be regarded assomething dreamed up by Respondent.Moreover,itwasnot granted in a manner in conflict with Respondent's priorpractices; on the contrary, there was a precedent for thisemployee-stimulation mode of granting improvements inthe form of the similar employee petition for hospitaliza-tion-cost improvement of November 1969, some 6 monthspreviously.In these circumstances,theGeneral Counsel had theburden of adducing persuasive evidence that Respondent'sactions were,in fact,marked with an antiunion purpose. Inthis regard,counsel for the General Counsel argues thatsuchan intent is disclosedby: (1) Onyett's statements at theend of his speech announcing the changes, to the effect thatthe Unionmight either complain about or seek unjustifi-ably to take credit for the improvements and mightalso filecorresponding charges with the Board; (2) a statement readby Respondent's foremen to employees prior to the March1969 election which the Board considered in its decisionoverruling the Union's objections to that election; and (3)threewrittencommunications by Respondent to itsemployees (in January, March, and April 1970) relative totheUnion'snew election campaign.But the portion ofOnyett's remarks referred to plainly do not manifest anantiunion intent, and any such intent is quite in conflictwiththe specific explanations elsewhere given in hisremarks; the Board specificiallyheld in its election decisionthat the statement of the foremen was within"the boundsofpermissiblepersuasion";and as to Respondent'scommunications pointed to by counsel for the GeneralCounsel,two of them plainly were responsive to anddesigned to correct union claims in its new electioncampaign that Respondent was using"stalling"tactics inthe first election proceeding,and the third(and a portion ofone of the others)was devoted to explaining to theemployees that the Union's authorization cards were insuch a form that they could be used to obtain recognitionwithout an election. Obviously,these communications ofRespondent cannot be said to evidence the kind ofantiunion intent behind the benefit improvements an-nounced in late June which the General Counsel is requiredto establish.12In the circumstances,Iconclude that the GeneralCounsel has failed to meet the burden upon him to establishthat Respondent granted the June 1970 improvements forthe purpose of inducing the employees not to support theUnion.The complaint also alleges that in his June speech Onyett"promised possible additional benefits as a result of futuresurveys."However, what Onyett said, as previously setforth, was merelya reiterationof a policyRespondent hadfollowed and declared all along,namely, that it wouldsuggests that what Respondent sought to do was offer employmentconditions which,by and large,were as attractive as those available toemployees at generally comparable businesses in the area,Counsel also adverts to the fact that Respondent had operated at a lossduring the first half of 1970, but there is nothing in the record to suggestthat such a factor entered into any of Respondent's decisions relative towage or benefit improvements at any time subsequent to its opening ofoperations. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDcontinue to make periodic surveys and make "changes" so"indicated to keepyourwages and benefits in line."Certainly, the restatement of this familiar theme was nounlawful promise of future benefits.CONCLUSIONS OF LAW1.Respondent is anemployerengaged in commerceand in activities affecting commerce within the meaning ofSection2(6) and (7) of the Act.2.Respondent has notengagedin any ofthe unfairlabor practicesalleged in the complaint.Uponthe foregoing findings and conclusions and theentirerecordin the case,I hereby issue, pursuant to Section10(c) of the Act, thefollowing recommended:ORDERThe complainthereinis herebydismissed in itsentirety.